
	

114 HRES 683 IH: Supporting and protecting the right of women working in developing countries to safe workplaces, free from gender-based violence, reprisals, and intimidation.
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 683
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Ms. Speier (for herself and Ms. Schakowsky) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Supporting and protecting the right of women working in developing countries to safe workplaces,
			 free from gender-based violence, reprisals, and intimidation.
	
	
 Whereas women in developing countries who have joined the industrial workforce have continued to suffer or become increasingly vulnerable to economic violence such as forced overtime, wage theft, abusive short-term contracts, discrimination, sexual harassment, and violence at work;
 Whereas women typically make up the majority of the workforce in industries where workers’ rights have been restricted such as export manufacturing like the global apparel industry and other export sectors such as cut flowers and fresh produce;
 Whereas sexual violence is often used by male managers as a means of intimidation and punishment when female workers make a mistake, fail to meet production targets, ask for leave or arrive late to work;
 Whereas women are particularly vulnerable to violence and intimidation at work, due to the frequently disproportionate number of male managers, lack of policing and reporting of sexual harassment, and common cultural norms that assert male dominance and place disproportionate pressure on women to maintain their income and support their children and elders;
 Whereas a survey of female garment industry workers in Bangladesh revealed that nearly one-third of those surveyed had been the recipient of unwelcome sexual overtures, inappropriate touching, or threats of being forced to undress and nearly half reported being beaten or struck in the face by their supervisors;
 Whereas some of the most deadly accidents in industrial history have occurred in export-processing industries where female workers predominate, including Ali Enterprises in Pakistan in 2012, the deadliest apparel factory fire in history in which 259 workers’ lives were lost, and the Rana Plaza building collapse in 2013, where 1,134 Bangladeshi workers lost their lives and 2,500 more were injured, the majority of whom were women;
 Whereas these and other industrial accidents have occurred in facilities that were monitored and certified as safe and decent workplaces by private, voluntary corporate social responsibility initiatives invested in by global brands from the United States and Europe;
 Whereas female workers are often knowingly exposed to dangerous and life-threatening machinery and toxic substances that are no longer used in developed nations due to their reproductive and general health effects, without even the simplest of safety measures like gloves or face masks; and
 Whereas research shows that workers who are more well-informed about health and safety facilitate safer workplaces, and legal protections that allow workers' elected union representatives to raise safety and other concerns without fear of reprisal are essential for worker safety: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States Government should— (1)support policies that create safe and decent jobs in developing countries which is critical to ensuring peaceful and sustainable economic growth and development in a globalized world;
 (2)support policies that reduce gender-based violence and other forms of discrimination at work, improving the ability of women workers to speak out in defense of their rights without fear of reprisals;
 (3)encourage the development of an International Labour Conference Convention to address gender-based violence at work;
 (4)promote labor rights in trade agreements and enforce the right of women and other workers to join unions in defense of their own rights and safety;
 (5)utilize diplomatic means and international aid to support measures to end violence against women in the workplace and empower women and other workers to participate fully in their economies and to protect their safety; and
 (6)encourage United States companies with international supply chains and United States procurement agencies to increase transparency and accountability in order to ensure that their products are produced in workplaces that work aggressively to end gender-based workplace violence and respect the rights of women workers.
			
